Title: To George Washington from David Forman, 14 September 1781
From: Forman, David
To: Washington, George


                  
                     Sir
                     Freehold 14th Sepr 1781 Ten oClock Night
                  
                  On Tuesday the 11th Inst. A Frigate appeared in the Offing Standing for Sandy Hook, When She come within a few Miles She Fired Several Signal Guns at the Same time sent her Barge off to the Hook—The President of 64 Guns Two Frigates and the Guard Ship was all the Ships of War within Sandy Hook.
                  The President and Two Frigates Weighed and stood to Sea immediately—When they Come up to the Frigtate that was Standing in for the Hook—They all Four Steared a due E, course—The Barge that I mentioned to your Excly haveing left the frigate and running into Sandy Hook made but a momentary Stop at the Guard Ship and proceeded up to New York.  This Evening under Cover of Night one of my Intelligences called upon me--  He says the Frigate that come in on Tuesday fixed the signal Guns and sent her Barge up to New York & has been detached from Adml Diggby.  The Sunday preseeding and brought accts that the Adml had brought with him Ten Sail of the line.
                  That in Consequence of Intelligence brought by the same Frigate a large embarkation was takeing place at New York Stratin & Long Island and is Expected Sir Harry Clinton will in person Command and Generally Expected to relive lord Cornwallis.
                  Your Excly may rely on my useing every means in my power to gain and forward the earliest movements of the Transports with Troops and do flatter my self they will not be able to get out without my haveing some Noteable accts of them.
                  Agreeable to your Exclys direction in your letter of the Sixth Inst. This goes under Cover to Colo. Miles-- and have requested his forwarding it on with  great dispatch--it is possable the report of Adml Digbys Arrival  on this Coast is not well founded—but I do assure your Excly I have very little doubt if it—and Since I am a Considerable  body of Troops are on Ship Board and fell below the Narr I have the Honr to be with Great respect Your Exclys Most Obet Humble Servt
                  
                     David Forman
                  
               